            Case 17-00683-ELG      Doc 64    Filed 03/27/20 Entered 03/27/20 16:05:45     Desc Main
                                            Document      Page 1 of 4
  The order below is signed.
  Ordinarily an order does not get entered when the parties have not
  filed a motion for entry of the order. There was no motion to vacate
  the order granting relief from the automatic stay. The parties docketed
  the Consent Order (not signed by the court) as a proposed order, and
  the court treats the docketing of the proposed order as a motion for
  vacating of the prior lift stay order and for entry of the proposed order
  in resolution of the lift stay motion.                                    _____________________
  The better practice would have been for the parties to file a consent
  motion for entry of the Consent Order, and for the docket entry for the S. Martin Teel, Jr.
  motion to reflect that it relates to the motion for relief from the       U.S. Bankruptcy Judge
  automatic stay and to the prior order granting relief from the automatic
  stay. I could have stricken the Consent Order for lack of such a
  motion, but will not strike the Consent Order in this case but might
  strike a consent order in some future case if the same thing happens
  again.
  Dated: March 27, 2020.               IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF COLUMBIA
                                                  District of Columbia

                     IN RE:
                                                              Case No. 17-00683-SMT
                     JAMES V. MCLAUGHLIN                      Chapter 13

                          Debtor

                     SELENE FINANCE LP
                     9990 Richmond Avenue, Suite 400
                     South
                     Houston, TX 77042                        Motion No.

                          Movant
                     v.
    Rosenberg &
  Associates, LLC
  4340 East West     JAMES V. MCLAUGHLIN
Highway, Suite 600
Bethesda, MD 20814
                     1345 Shepherd Street NW
File Number: 75195
                     Washington, DC 20011

                          Respondents

                          CONSENT ORDER MODIFYING AUTOMATIC STAY AND VACATING ORDER
                                         GRANTING RELIEF FROM STAY

                              Upon consideration of the Movant's Motion Seeking Relief from the Automatic
                     Stay, the parties having reached an agreement, and good cause having been shown,
                     it is by the United States Bankruptcy Court for the District of Columbia


                           ORDERED that the Order Granting Motion for Relief From Stay entered at
                     docket number 61 is VACATED; and be it further



                                                            Page 1
            Case 17-00683-ELG       Doc 64     Filed 03/27/20 Entered 03/27/20 16:05:45          Desc Main
                                              Document      Page 2 of 4

                            ORDERED that the Automatic Stay be, and it is hereby, modified pursuant to
                     11 U.S.C. Sections 362(d), to permit Movant to commence foreclosure proceeding
                     against the real property and improvements with a legal description of “Lot Numbered
                     Forty (40) in Allard and Appleby's Subdivision of Lots in Block numbered Four (4),
                     "North Columbia Heights" as per plat Recorded in Liber 45 at folio 184 in the office of
                     the Surveyor for the District of Columbia”, also known as 1345 Shepherd St NW,
                     Washington, DC 20011 and to allow the successful purchaser to obtain possession of
                     same; and be it further

                           ORDERED that the above Order be and it is hereby, stayed provided that the
                     Debtor:

                            1. Make a payment to the Movant of $1,331.73 said payment represents the
                     regular mortgage payment by March 1st, 2020 and continue thereafter to make
                     regular monthly payments as they become due pursuant to the terms of the
                     Promissory Note secured by the Deed of Trust on the above referenced property;
                     and

                             2. Within Fourteen days the Debtor will file an Amended Chapter 13 Plan to
                     include the post-petition arrears of $13,157.10 which is comprised of 10 payments for
                     06/01/2019 - 03/01/2020 at $1,331.73, Attorney Fees and Costs of ($1,031.00) and
                     less a suspense balance of ($1,191.20). Movant shall file an amended proof of claim
                     to include the arrears; and


                            3. All payments to the Movant should be made to:

                             Selene Finance LP
                             Attn: Bankruptcy Department
                             9990 Richmond Avenue, Suite 400 South
                             Houston, TX 77042
    Rosenberg &
  Associates, LLC
  4340 East West
Highway, Suite 600
Bethesda, MD 20814
                              To the extent the Debtor defaults in making the above specified cure or regular
                     payments within the first sixty days of the cure the Movant shall be immediately free
File Number: 75195
                     to proceed with foreclosure of its security instrument; the forbearance provisions of
                     this order will immediately terminate upon the failure to timely tender any and all
                     payments within the first sixty days of this order and the filing of the Notice of
                     Secured Creditor's Right to Commence Foreclosure Proceedings. If being
                     understood between the parties that strict compliance provision is intended as good
                     faith consideration for this order. Upon default and termination of the forbearance
                     provisions under this paragraph, the Movant shall file a Notice of Secured Creditor's
                     Right to Commence Foreclosure Proceedings. If the debtor defaults upon payment
                     under the terms of this order and if said default occurs outside of the sixty day period
                     set forth in this paragraph or if any payments which have been acknowledged in the
                     calculation of the mortgage arrearage in this order, but which subsequently fail to
                     clear and are dishonored then the Movant shall mail notice to the Debtor allowing an
                     additional ten (10) days from the mailing of the notice to cure in certified funds and
                     shall file an Affidavit of Default with the Court. Attorney fees for filing each Affidavit of
                     Default may be $100.00 with additional charges for objections and/or hearings. If
                     after ten (10) days from the mailing of the notice, the payment remains in arrears,
                                                                 Page 2
            Case 17-00683-ELG      Doc 64    Filed 03/27/20 Entered 03/27/20 16:05:45        Desc Main
                                            Document      Page 3 of 4

                     Movant or its attorney shall be free to commence a foreclosure proceeding on the
                     real property and improvements described above, without further order of court

                           Upon the filing of the third such affidavit, the Automatic Stay shall immediately
                     terminate; and be it further

                             ORDERED that the fourteen (14) day stay of Rule 4001(a)(3) be, and it is
                     hereby, waived and the terms of this Order are immediately enforceable; and be it
                     further
                             ORDERED that the Automatic Stay of 11 U.S.C. Section 362 be, and it
                     hereby, shall not be reimposed as to the Debtor's interest, by the conversion of this
                     case to a case under any other chapter of the Bankruptcy Code.




                     AGREED AND CONSENTED TO:

                       /s/ Mark D. Meyer, Esq.                              /s/ Michael R. Murphey
                       Mark D. Meyer, Esq.                                  Michael R. Murphey
                       Attorney for Movant                                  Attorney for Debtor




                                 cc:
                                 Mark D. Meyer, Esquire
                                 Rosenberg & Associates, LLC
                                 4340 East West Highway, Suite 600
                                 Bethesda, MD 20814
    Rosenberg &
  Associates, LLC
  4340 East West                 Rebecca A Herr
Highway, Suite 600
Bethesda, MD 20814
                                 Trustee
File Number: 75195
                                 185 Admiral Cochrane Drive, Suite 240
                                 Annapolis, MD 21401

                                 Michael R. Murphey, Esquire
                                 1320 19th St. N.W. Suite 202
                                 Washington DC 20036

                                 James V. McLaughlin
                                 1345 Shepherd Street NW
                                 Washington, DC 20011




                                                             Page 3
            Case 17-00683-ELG      Doc 64    Filed 03/27/20 Entered 03/27/20 16:05:45     Desc Main
                                            Document      Page 4 of 4

                            I HEREBY CERTIFY that the terms of the copy of the consent order submitted
                     to the Court are identical to those set forth in the original consent order; and the
                     signatures represented by the /s/__________ on this copy reference the signatures
                     of consenting parties on the original consent order.

                                                                       /s/ Mark D. Meyer, Esq.
                                                                       Mark D. Meyer, Esq.



                                                        End of Order




    Rosenberg &
  Associates, LLC
  4340 East West
Highway, Suite 600
Bethesda, MD 20814

File Number: 75195




                                                            Page 4
